Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Request for Reconsideration-After Non-Final Rejection filed on 02/25/2022.
Claims 1-5 and 7-13 are allowed. 
Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus for adjusting a user interface displayed on a user device using a masking layer and  displaying the rest of the accounts other than set accounts on a home screen in a set arrangement order if a user sets particular accounts user intends to hide from the home screen by using an edit screen.
The closest prior art, as previously and currently recited, Austin is directed to a method/system for detecting a physical movement of the computing device or a change in orientation of a user of the computing device relative to the computing device and in response to the sensor(s) detecting the physical movement or the change in orientation, and causing the display to either show or obscure the first information in the first field without obscuring the entirety of the display.  

Rossi is directed to a method/system for performing touch drag and drop; responsive to the drag and drop operation being initiated, a drag visual is rendered based on the draggable element.
Dare is directed to a method/system for providing animated visual feedback in response to a touchscreen gesture, such that the animated feedback is visible to the user despite a portion of the touchscreen being covered by the user's hand and/or digits.
Shey (US 10,474,345) is directed to a method/system for displaying on a screen of the device a portion of the image while covering a remaining portion of the image using at least a part of the mask.
You (US 2015/0356304) is directed to a method/system for activating a security function; wherein receiving a signal for selecting a non-security region in the displayed chatting region through the user interface; and displaying the non-security region differently from a security region in the displayed chatting region. 
Lee et al., (“Lee,” US 2014/0282159) is directed to a method/system for displaying a first layer overlapped with an image displayed on the touch screen and  detecting a user input on the touch screen; and changing the transparency of a partial region of the first layer in which the user input is detected.

However, none of Austin, Xu, Rossi, Dare, Shey, You, and Lee teaches or suggests, alone or in combination, the particular combination of steps or elements as recited 
Therefore the claims are allowable over the cited prior art.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174